DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/22 has been entered.
 	Claims 44-46 have been canceled, and new claims 55-63 have been added. Claims 35, 37, 39, 41, 43, and 47-63 are now pending in this application. Of these, claims 48-54 remain withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 35, 37, 39, 41, 43, 47, and 55-63 are therefore currently under examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.
Those sections of Title 35, US code, not included in this action can be found in a previous office action.

Claim Rejections - 35 USC § 112

Amended and new claims 35, 37, 39, 41, 43, 47, and 55-63 remain or are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection as set forth below for reasons of record as discussed in detail below.
Applicant’s amendments to the claims has overcome specific issues regarding the type of tumor to be treated and the route of administration of the CAR-T cells; however, applicant’s amendments and arguments have not overcome scope of enablement issues relating to the breadth of anti-AMC CAR encompassed by the claims. It is also noted that new claim 58 raises new issues with regards to the structure of the anti-AMC antibody moiety extracellular domain encompassed by the claims. 
The applicant argues that the claimed methods are now limited to killing hepatocellular carcinoma cells and treating hepatocellular carcinoma in a subject, and that the methods are further limited to administration of the CAR-T cells via intratumoral or intravenous routes of delivery. It is agreed that these amendments have overcome specific issues raised in the previous office action. However, other issues remain. The following scope of enablement continues to apply to the claims as amended. 
The specification, while being enabling for a method of directing a T cell to kill a target hepatocellular carcinoma cell expressing a complex comprising an human AFP peptide which has the amino acid sequence of SEQ ID NO:4 and HLA-A02 and/or a method of treating a human hepatocellular tumor expressing a complex of both human AFP and HLA-A2 comprising intravenous or intratumoral administration of a genetically modified human CAR T cell comprising a vector encoding a CAR which comprises an scFV of an antibody that specifically binds to a complex of a human alpha-fetoprotein (AFP) peptide with the sequence set forth in SEQ ID NO:4 and human HLA-A2, a transmembrane domain, and an intracellular signaling domain capable of activating a T cell, where the scFV comprises a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO:23 and a light chain variable domain comprising the amino acid sequence of SEQ ID NO:33, does not reasonably provide enablement for practice of the claimed methods using T cells expressing any anti-AMC CAR that specifically binds to a complex of AFP158 peptide and HLA-A2 with an affinity of about 0.1 pM -500 nM and does not bind to one or more of SEQ ID NO: 9, 10, or 11 in complex with HLA-A2, to kill and/or treat a hepatocellular carcinoma cell expressing a complex of AFP158 and HLA-A2 in subject. 
The applicant argues that they have disclosed 5 anti-AMC antibodies which meet the claim limitations of binding to AFP158 (SEQ ID NO:4) and HLA-A2 with an affinity of about 0.1 pM-500 nM and which do not bind to one or more of SEQ ID NO:9, SEQ ID NO:10, or SEQ ID NO:11, referencing in particular Table 6. The applicant further argues that the specification provides in vitro data demonstrating the ability of T cells expressing CAR constructs based on all five of these antibodies to kill hepatocarcinoma cells. The applicant states that this data presented in Example 7 of the instant specification and in Figure 12 shows that all five of the disclosed anti-AMC Cars are effective in killing hepatocellular carcinoma cells and in treating hepatocellular carcinoma. The applicant also argues that the skilled artisan would have appreciated that T cells expressing CARs based on antibodies #52, #76, #79, or #17-13 would demonstrate in vivo anti-tumor activity similar to that observed for T cells expressing a CAR based on antibody #61 due to their similar AFP epitope specificity, binding affinity, and in vitro activity. 
In response, it is first noted that new claim 58 now recites that the extracellular domain of CAR comprises an anti-AMC antibody moiety which may be a full-length antibody, a Fab’, a (Fab’)2, an Fv, or a single chain Fv (scFv). However, as discussed in the rejection of record and as evidenced by previously cited publications representing the state of the art at the time of filing with regards to CAR construction and particularly TCR-like CAR, the extracellular portion of a CAR fusion protein encodes the extracellular binding region of an antibody of interest in the form of an scFV fused to a transmembrane domain and one or more intracellular signaling domains (see Almasbak et al. and Oren et al.- cited by applicant in the IDS filed on 5/25/21 and in the PTO-892 mailed on 6/24/21). While the specification does disclose multiple forms of an anti-AMC antibody, including those forms listed in claim 58, the specific disclosure in the specification regarding the construction of a CAR is not so broad. The specification, like the prior art previously cited, teaches that the anti-AMC CAR are constructed using nucleic acids sequence encoding an scFV, where the variable domains of the heavy and light chain of the antibody of interest are linked with a peptide linker, in order to allow further fusion to the heterologous transmembrane and intracellular domains thus creating the chimeric antigen receptor fusion protein. The specification does provide any specific guidance for fusing, for example, a full length antibody with a heterologous transmembrane domain and intracellular domain or provide any guidance as to how the effects of having an intact Fc region present in the CAR would affect CAR signaling in a T cell. In addition, all of the working examples referred to by the applicant utilized CARs comprising an scFv derived from each of the disclosed 5 antibodies.  
In regards to applicant’s argument that the specification discloses 5 antibodies with the functional characteristics as claimed, it is noted that the specification discloses a number of anti-AMC antibody extracellular domains isolated from a phage display library which bind to human AFP158/HLA-A2 with varying specificity and affinity. In terms of the five specific anti-AMC antibodies disclosed in the specification and referred to by applicant, each has these antibodies exhibited a significantly different binding affinity for hAFP158/HLA-A2. Whereas clone #61 has a Kd of 34 nM, clones #76 and #79 have Kds of 143 and 318 nM respectively (see specification, Table 7). Further, whereas clone #61 is specific for binding to hAFP158/HLA-A2, all of clones #52, #76, #79, and #17 (#17-13) show substantial binding to mouse AFP158 and thus are not specific for human AFP158 (SEQ ID NO:4)/HLA-A2 as claimed (see specification Fig. 5). The specification also shows that when constructed as part of a bispecific antibody with anti-CD3, the clones exhibited different specificity for killing specificity for target cells, where clone #52, and to a lesser extent clones #76 and #79, exhibited significant non-specific killing of target cells that did not express AFP, whereas clone #61 showed specific killing only for target cells expressing AFP and HLA-A2 (specification, Figure 10). Clone #17 was not tested in this assay. When tested as CAR, constructed with a sequence encoding an scFV for each clone operatively linked to CD28 transmembrane and intracellular domains and a CD3zeta intracellular domain, the clones showed killing of hAFP158/HLA-A2 positive cells HepG2 and SK-HEP1-MiniG, and substantially less killing of SK-HEP1 which is HLA-A2 positive and AFP negative. However, unlike in the bispecific antibody killing assay, the CAR were not tested for non-specific killing of other AFP negative and/or HLA-A2 negative cells such as Hela, Hep3b, Raji, Jurkat, Daudi, or K562. Thus, taking the in vitro data presented in the specification as a whole, the data demonstrates that the binding characteristics of the 5 antibody clones and their specificity for hAFP158/HLA-A2 are significantly different from each other, and more importantly different than clone #61. It is also noted that with the exception of claim 57, the claims read on a genus of antibodies, not limited to these five clones, which have specific claimed functional properties and therapeutic effects in treating hepatocellular carcinoma. However, none of the antibodies disclosed in the specification which bind to human AFP/HLA-A2, including the five clones discussed above, share the same heavy chain and/or light chain variable region sequences, including heavy chain and light chain CDR sequences. Each of these antibodies is unique in sequence. As discussed in previous office actions, the specification does not provide sufficient guidance for predictably making additional antibodies which exhibit the same physical and functional properties as antibody #61, or any of the other antibody clones disclosed without undue experimentation 
Furthermore, aside from in vitro assays discussed above, the specification only provides working examples which utilize a CAR comprising a single anti-AMC scFV derived from Clone #61 which has the heavy chain variable sequence set forth in SEQ ID NO:23 and the light chain variable sequence set forth in SEQ ID NO:33. This antibody species was isolated through screening of an antibody phage display library for binding to a peptide/MHC complex consisting of the AFP158 peptide with the sequence FMNKFIYEI (SEQ ID NO:4) bound to human HLA-A*02-01. The specification discloses that clone 61 specifically recognizes the human AFP158 peptide in the context of HLA-A2, and did not recognize other peptides, not even the mouse AFP158 peptide which only differs from the human AFP158 peptide by one residue. Thus, the specificity of clone 61 is clearly limited to recognition of human AFP158 peptide with the sequence of SEQ ID NO:4 in complex with human HLA-A2. The working examples demonstrate the effectiveness of transduced T cells encoding and expressing a CAR comprising the heavy and light chain sequences of clone 61, SEQ ID NOS 23 and 33, and the intracellular signaling domains of CD3 and CD28 in treating hepatocellular tumors which express AFP and which further express HLA-A*02-01 when administered intravenously or intratumorally.  The working examples do not exemplify the use of any other CAR, including CAR based on the four additional clones referred to by applicant, for in vivo therapy. As noted above, clones 17 (17-13), 52, 76, and 79 all exhibit differing binding characteristics and killing specificity than clone 61. As such, the skilled artisan would not have been able to predictably extrapolate the therapeutic effects of T cells expressing CAR based on scFV derived from clones 17, 52, 76, or 79 based on the therapeutic effects achieved using a T cell expressing a CAR based on a clone 61 scFV.  
Further, as discussed previously in the rejection of record, the prior art considered CAR T cell therapy of cancer, particular using a TCR-like CAR, unpredictable. In a recent review of CAR T cell therapy in humans, Almasbak discloses that while CAR T cell therapy shows great promise and has demonstrated some success in early clinical trials, particularly against leukemia, considerable challenges have to be addressed to realize the promise of CAR T cell therapy for solid tumors, including improving the specificity, efficacy, and safety of the CAR T cells, and further issues regarding tumor heterogeneity, tumor immunosuppression, and lack of T cell trafficking and persistence (Almasbak et al. (2016) J. Immunol. Res., Vol. 2016, pages 1-10, Article ID 5474602, pages 1 and 6).  Oren et al. further teaches in regards to the use of TCR-like antibody-based CARs, i.e. antibody which bind to specific peptide-MHC complexes, that problems exist in using these TCR-like antibody based CARs based on the high levels of both affinity and avidity observed when these molecules are expressed in T cells which can negatively affect both specificity and functionality of the T cells (Oren et al. (2014) J. Immunol., Vol. 193,5733-5743, see page 5741-5742). Oren et al. concludes that high-affinity TCR-like antibodies are not suitable for the optimal construction of CARs designed to retarget T cells and further highlights the difficulties in determining and achieving the appropriate functional avidity for T cell activation and function (Oren et al., page 5742). Thus, at the time of filing, the treatment of tumors using CAR T cells and especially TCR-like antibody based CAR T cells was not considered either routine or predictable. While applicant’s working examples provide evidence for the effectiveness of human T cells expressing a CAR comprising an scFv comprising SEQ ID NOS 23 and 33, a transmembrane domain, and an intracellular signaling domain capable of activating the T cell in response to the binding of the CAR with its target antigen, human AFP158/HLA-A2 complex on a human AFP expressing human HLA-A2 positive tumor, in a human xenograft tumor model when administered either intravenously or intratumorally, the specification does not provide sufficient guidance for the use of any other antibody moiety in the CAR, or for the treatment of a hepatocellular tumor which expresses both human AFP and HLA-A2. 
As such, it is maintained that based on the state of the art at the time of filing for CAR T cell therapy, and in particular TCR-like antibody based CAR T cell therapy, which teaches that neither therapy was considered either routine or predictable, the limitation of the working examples for treating a hepatocellular carcinoma expressing human AFP and HLA-A2 to CAR T cells comprising an scFV comprising the clone 61 heavy and light chain sequences, and the breadth of the claims, it would have required undue experimentation to make and use the scope of the claimed methods as currently written. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633